     Case 8:19-cv-00302-AG-KES Document 9 Filed 03/01/19 Page 1 of 5 Page ID #:78




 1   Pritish Vora
 2   27758 Santa Marg. Pkwy,#530
                                                                          ~,,            ~;~' O
 3   Mission Viejo, CA 92691                                              . -.           ~- , ;o
                                                                                                     -,~"~
 4   949-292-8359                                                                        ~
                                                                              ~.F                    B'"
                                                                                              _
 5 Plaintiff in Pro Per                                                                              ~_
                                                                                 4            .,,a
 6
                                                                                     k    ~> - ..
 7                                                                                           yJ ~
 8
 9                         UNITED STATES DISTRICT COURT

10                       CENTRAL DISTRICT OF CALIFORNIA

11
12 Pritish Vora,                                  Case No.: 8:19-cv-00302 AG(KESx)

13              Plaintiff,                        NOTICE OF PROOF OF SERVICE

14         vs.                                    AS TO DEFENDANT EXPERIAN

15 EQUIFAX INFORMATION
16 SERVICES, LLC et al.,
17                  Defendant(s).

18         COMES NOW Plaintiff, Pritish Vora ("Plaintiff'), by way of Pro Se, hereby
                                                    PROOF OF SERVICE a
19 files with the HONORABLE COURT the duly executed
                                                        ("EXPERIAN").
20 to defendant EXPERIAN INFORMATION SOLUTIONS,INC.
21         1.       The following documents were served to defendant EXPERIAN in the

22   above-captioned matter: Civil Cover Sheet, Summons, Complaint, Certificatiot
                                                                         ADR Program
23 and Notice of Interested Parties, Notice to Parties of Court-directed
                                                          COURT ORDER for statu
24 Notice of Assignment to Magistrate Judge, and
25   conference ("the case initiating documents").

26         2.       Plaintiff also attaches herewith the ORIGINAL summons anc

27   ORIGINAL return of service of process server and copy of invoice, confirming

28   delivery of the case initiating documents as to defendant EXPERIAN.

                                            Page 1 of 2


                        NOTICE OF PROOF OF SERVICE AS TO DEFENDANT EXPERTAN
     Case 8:19-cv-00302-AG-KES Document 9 Filed 03/01/19 Page 2 of 5 Page ID #:79




 1         3.    Based on the foregoing, and pursuant to F.R.C.P. 4, 5 and L.R. 5-
 2   3.1.2, Plaintiff facilitates PROOF OF SERVICE as to defendant EXPERIAN.
3
 4
5    Respectfully submitted on this day of      ~~t,rr~, I , Zvi

 6
 7
                                                   ~~ ~
8
 9                                           by Pritish Vora, Plaintiff, Pro Se
10                                           27758 Santa Marg. Pkwy,#530
11                                           Mission Viejo, CA 92691
12                                           949-292-8359
13                                           pvora2112(a~email.com
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         Page 2 of 2

                     NOTICE OF PROOF OF SERVICE AS TO DEFENDANT EXPERTAN
       Case 8:19-cv-00302-AG-KES Document 9 Filed 03/01/19 Page 3 of 5 Page ID #:80


AO 440(Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                   Central District of California


                         Pritish Vora




                           Plaintiffs)
                                v.                                      Civil Action No.
                                                                                           SACV19-00302 AG (KESx)
     EQUIFAX INFORMATION SERVICES, LLC;
    EXPERIAN INFORMATION SOLUTIONS, INC.;
              TRANS UNION, LLC

                          Defendants)


                                                SUMMONS IN A CIVIL ACTION

T'O: (Defendant 's name and address)
                                         EXPERIAN INFORMATION SOLUTIONS, INC
                                         c/o registered agent
                                         CT CORPORATION SYSTEM
                                         818 WEST SEVENTH STREET, SUITE 930
                                         LOS ANGELES, CA 90017


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
                                                                                                                Fed. R. Civ.
are the United States or a United States agency, or an officer or employee of the United States described in
P. 12(a)(2) or(3) —you must serve on the plaintiff an answer to the    attached complaint  or  a motion  under  Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served     on the plaintiff or plaintiff's attorney,
whose name and address are:
                                 Pritish Vora
                                 27758 Santa Marg. Pkwy, #530
                                 Mission Viejo, CA 92691




       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT
                                                                                                          ~:'',, ,~ ~'~.
Date:             02/14/2019
                                                                                            of Clerk or
                                                                                                              ~~
       Case 8:19-cv-00302-AG-KES Document 9 Filed 03/01/19 Page 4 of 5 Page ID #:81
                                                    RETURN OF SERVICE

                                        UNITED STATES DISTRICT COURT
                                               District of California
Case Number: SACV 19-00302 AG
(KESX)CENTRAL DISTRICT

Plaintiff:
Pritish Vora
vs.
Defendant:
EQUIFAX INFORMATION SERVICES, LLC ET AL.


For:
Pritish Vora
27758 Santa Marg. Pkwy,# 530
Mission Viejo, CA 92691

Received by Serves R Us on the 22nd day of February, 2019 at 7:01 pm to be served on EXPERIAN INFORMATION
SOLUTIONS,INC.,818 W.7th Street, Los Angeles, CA 90017.

I, Marco Toscano, do hereby affirm that on the 26th day of February, 2019 at 10:36 am,I:

served a REGISTERED AGENT by delivering a true copy of the CIVIL COVER SHEET,SUMMONSCOMPLAINT,
NOTICE OF ASSIGNMENT TO MAGISTRATE JUDGE, NOTICE TO PARTIES OF COURT-DIRECTED ADR
PROGRAM,COURT ORDER FOR STATUS CONFERENCE, CERTIFICATION AND NOTICE OF INTERESTED
PARTIES with the date and hour of service endorsed thereon by me, to: Gabriela Sanchez c/o CT Corporation
System, Inc. as Registered Agent at the address of: 818 W. 7th Street, Los Angeles, CA 90017 on behalf of
EXPERIAN INFORMATION SOLUTIONS, INC., and informed said person of the contents therein, in compliance with
state statutes.


Service Fee Items:
  Additional Defendant Serve      $80.00
 Total                            $80.00

 certify that I am over the age of 18, have no interest in the above action, and am a Registered Process Server, in good
standing, in the judicial circuit in which the process was served.




                                                                                                               ~.
                                                                                                              f r
                                                                                            Marco Toscano
                                                                                            6554

                                                                                           Serves R Us
                                                                                           915 L Street # C123
                                                                                           Sacramento, CA 95814
                                                                                           (916)691-4109

                                                                                             Our Job Serial Number: SRU-2019000379

                                     Copyright m 1992-2019 Database Services, Inc -Process Servers Toolbox V7.2n
      Case 8:19-cv-00302-AG-KES Document 9 Filed 03/01/19 Page 5 of 5 Page ID #:82


                                                               INVOICE                                              Invoice #SRU-2019000379
                                                                                                                                   2/26/2019

                                                                                                                       Send Payments To:
      C,~ Filing Services in Sacr~menta
                                                                                                                       Serves R Us
                                                                                                                       915 L Street # C123
                                                                                                                       Sacramento, CA 95814
                                                                                                                       Phone:(916) 691-4109
 `~     {~ i2~gistered P~rac~ss 5erver~                                                                                Fax:(916)405-3808
                                                                                                                       Servesrus.Com

Pritish Vora
27758 Santa Marg. Pkwy,# 530
Mission Viejo, CA 92691


Case Number: SACV 19-00302 AG (KESX) CENTRAL DISTRICT

Plaintiff:
Pritish Vora

Defendant:
EQUIFAX INFORMATION SERVICES, LLC ET AL.


Received: 2/22/2019 Served: 2/26/2019 10:36 am CORPORATE -REGISTERED AGENT
To be served on: EXPERIAN INFORMATION SOLUTIONS, INC.

                                                         ITEMIZED LISTING

Line Item                                                                                                       Quantity    Price     Amount
Additional Defendant Serve                                                                                         1.00     80.00       80.00

TOTAL CHARGED:                                                                                                                         $80.00


                                                      Pre Payment                                                                       80.00

BALANCE DUE:                                                                                                                            $0.00

                                               Thank you for your business!




               'PAYMENT WILL SHOW AS AUTHORIZE.NET OR PAYPAL ON YOUR STATEMENT.`




                                                                                                                                    Page 1 / 1
                                  CopyrightO 1992-2019 Database Services, Inc. -Process Servers Toolbox V7.2n
